AYRES, Judge.
This is one of the companion cases of Dowden v. State of Louisiana, La.App., 81 So.2d 48, and, for the reasons therein assigned, defendant should respond in damages for whatever injuries, pain and suffering plaintiff sustained.
In the accident Mrs. Dowden received cuts, bruises and lacerations on her knees, which were struck by the forward portion of the car in the impact of the wreck. Following the accident she was disabled from two to three weeks and was unable to perform her usual household duties. For an undisclosed length of time her knees were stiff but the wounds healed without any permanent effects other than as to the scars left in the process of healing, which, however, were not too conspicuous. As a further result of the accident, plaintiff complains of serious nervousness, especially in riding in motor vehicles driven by other parties, toward which it would appear she had developed an obsession.
The trial judge awarded plaintiff the sum of $750. A careful review of the evidence fails to disclose any manifest error in the award made in this instance and, accordingly, the judgment appealed is affirmed.
Affirmed.